78 F.3d 589
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.Serafin FLORES, also known as Colima, Appellant.
No. 95-3123.
United States Court of Appeals, Eighth Circuit.
Submitted Feb. 16, 1996.Filed March 11, 1996.

Before LOKEN, BRIGHT, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Serafin Flores appeals his conviction for conspiracy to distribute methamphetamine in violation of 21 U.S.C. § 846 (1981).   The district court entered judgment against Flores on April 13, 1995, and Flores filed his notice of appeal more than three months later.   The Federal Rules of Appellate Procedure require a defendant to file a notice of appeal within ten days after the entry of judgment, but they also give the district court discretion to extend the filing time for an additional thirty days upon a showing of excusable neglect.   Fed. R.App. P. 4(b).


2
In this case, Flores filed a motion to extend the time to file his notice of appeal on August 9, 1995, and the district court granted it on August 16, 1995.   The district court lacked the authority to give Flores extra time, however, because he filed his motion more than thirty days after the time for filing his notice of appeal had expired.  "[A]fter the expiration of forty days from the entry of a final judgment there is nothing either the trial court or the court of appeals can do to extend the time for filing a notice of appeal."  United States v. Carter, 990 F.2d 402, 403 (8th Cir.1993) (quoting United States v. June, 503 F.2d 442, 443-44 (8th Cir.1974)).


3
We therefore dismiss Flores's appeal for lack of jurisdiction.